DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received December 22, 2020.  Claims 1-11 are currently pending and under examination.  
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Withdrawn Claim Rejections - 35 USC § 112
The rejection of claim 2 under 35 USC 112(d) has been reconsidered and is withdrawn because the isolated part-linker fusions could be joined by ligation to form the polynucleic acid sequence, which is different from annealing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Che (US 8,999,679) in view of Liner (SGI-DNA Blog, published December 19, 2016) and Osborne (US 2011/0319299).
Che teach a method of assembling polynucleic acid sequences (see abstract). Che teach that the method comprises: providing at least two DNA truncated parts (DNA nucleic acid sequences, see col. 2, lines 52-58; claim 1); ligating DNA linkers (oligonucleotide linker sequence) to both ends of the DNA truncated parts to form at least two part-linker fusions (see claim 1 (ii) and (iii)); isolating part-linker fusions (see claim 13); and joining the isolated part-linker fusions to form a polynucleic acid sequence (see claim 1 (iv)).

Che does not teach a DNA modified linker having an internucleotide modification resistant to nuclease cleavage and isolating the part-linker fusions with an exonuclease.
However, Liner teaches primer bridge end joining Gibson assembly. Liner teaches providing primers containing 3’ phosphorothioate modifications to DNA fragments; treating with a 3’ exonuclease to chew back the 3’ ends of the fragments while the phosphorothioate modifications prevent primer chew back; and ligating the two fragments using the overlapping, phosphorothioate-containing linkers (see second figure).
In addition, Osborne teaches methods and compositions for polynucleotide library production. Osborne teaches isolation of single-stranded DNA by protecting one strand from exonuclease digestion by using a primer comprising a phosphorothioate linkage(s) followed by exonuclease treatment (see [0134]). Osborne teaches exonuclease III (see, e.g. [0059]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Che with the teachings of Gibson et al. and Osborne et al. in order to assemble a polynucleic acid using linkers having modified phosphorothioate bonds to enable isolation of DNA of interest (i.e. DNA comprising the modifications) by exonuclease-mediated hydrolysis of non-protected DNA. Che teach all of the 

Regarding claims 2 and 3, Che teaches the polynucleic acid sequence is formed by annealing the part-linker fusions and ligating the polynucleic acid sequence (see, e.g. , claim 1 (iv) and col. 27 lines 20-32) 

Regarding claims 4 and 5, the obviousness of incorporating 1 to 3 phosphorothioate bonds is discussed above as applied to claim 1.

5' to the 5'-end of the nucleic acid sequence, wherein the 5'-end linker sequence L25' of nucleic acid sequence N2 is complementary to the 3'-end linker sequence Ll 3' of nucleic acid sequence Nl (see claim 1).

Regarding claim 7, Che teaches wherein the first part-linker fusion and the second part-linker fusion self-assemble (see, e.g., col. 27, line 20-32). 

Regarding claim 8, Che teach purification of part-linker fusions (see col. 27 line 14-19). The obviousness of using an exonuclease to remove aberrant part-linker fusions is discussed above as applied to claim 1.

Regarding claim 9, Che teach the method is amenable to automation (see col. 18, lines 13-14).

Regarding claim 10, Che teaches suitable methods of purifying nucleic acid sequence other than gel electrophoresis include biotin-streptavidin purification, HPLC, and nuclease treatment that selectively destroys unbound oligonucleotides (see col. 7, lines 65-67 through col. 8, lines 1-4).

Regarding claim 11, Osborne teaches exonuclease III (see, e.g. [0059]). The obviousness of using the exonuclease of Osborne is discussed above as applied to claim 1.
Response to Arguments
In referring to phosphorothioate-containing nucleotides, Applicants argue that “it is not known in the art that such bonds can both i) permit the elimination of purification steps without impeding the efficiency of DNA assembly and/or ii) greatly increase the accuracy of DNA assembly” (see remarks on page 8, paragraph 2).

In addition, the claims similarly refer only to the joining of “at least two part-linker fusions” which encompasses two part-linker fusions. It is not clear what “the accuracy of DNA assembly” is referring to in the context of a claim that encompasses the joining of two part-linker fusions. In addition, the cited art of Liner illustrates that the prior art was already using phosphorothioate-containing nucleotides to join double-stranded polynucleotide fragments. Accordingly, Applicant’s argument that the use of phosphorothioate nucleotides “greatly increase the accuracy of DNA assembly” is not persuasive because the prior art anticipates the use of phosphorothioate nucleotides in DNA assembly.
Furthermore, Osborne already explains that “Non circularized DNA, non-hybridized oligos, free adapters, etc., can be removed, e.g., by physical means or by enzymatic treatment, e.g., T7 exonuclease and Exonuclease I... Removal of these excess components can prevent the production of side products in subsequent processing steps” ([0117]). Accordingly, the prior art had already appreciated that unwanted or unligated polynucleotides in the reaction can lead to the products of side products in subsequent processing steps and provides the instruction to remove them by exonuclease treatment. Accordingly, it would have already been expected that removal of such excess components would increase the accuracy of subsequent processing steps.
Still further, Applicant’s argument that “it is not known in the art that such bonds can both i) permit the elimination of purification steps without impeding the efficiency of DNA assembly” (see 

Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
May 7, 2021